Exhibit 10.1
 
 
 
 
COMMUNITY FINANCIAL SHARES, INC.


Common Stock


SUBSCRIPTION AGREEMENT




Community Financial Shares, Inc.
357 Roosevelt Road
Glen Ellyn, Illinois 60137


Ladies and Gentlemen:


In connection with the offering by Community Financial Shares, Inc., a Maryland
corporation (the “Company”), of shares of common stock, $0.01 par value per
share, the undersigned purchaser (the “Purchaser”) hereby makes the
representations, warranties, acknowledgments, covenants and agreements set forth
below.


1.           Subscription.  The Purchaser hereby tenders this Purchase Agreement
(the “Agreement”) and irrevocably and unconditionally agrees to purchase the
number of shares of Company common stock indicated on the signature page hereto
(the “Shares”) in accordance with the terms and conditions of this
Agreement.  Payment, which shall be in the form of (i) a personal, corporate or
bank check delivered to the Company or (ii) a wire transfer to Community
Bank—Wheaton/Glen Ellyn pursuant to the instructions attached as Appendix A
hereto, shall be made within two (2) business days of ________________________,
2013.


2.           Certain Acknowledgments, Covenants and Agreements.  The Purchaser
hereby acknowledges, covenants and agrees with and for the benefit of the
Company as follows:


(i)    This Agreement is not binding on the Company until the Company accepts
it, which acceptance is at the Company’s sole and absolute discretion and will
be evidenced by its execution of this Agreement.


(ii)   Except to the extent specifically provided in this Agreement, the
Purchaser may not cancel, terminate or revoke this Agreement or any agreements
made by the Purchaser hereunder, and this Agreement and any agreements made by
the Purchaser hereunder shall survive the Purchaser’s death or disability and
shall be binding upon the Purchaser’s heirs, executors, administrators,
successors and assigns; provided, however, that the Purchaser shall have no
obligation hereunder in the event that this subscription is for any reason
rejected or the offering is for any reason canceled.


(iii)   No federal or state agency or administrator has passed upon the Shares
or has made any finding or determination as to the fairness of the offering or
any recommendation or endorsement of the offering, and neither the Company nor
any other person has made any representation to the contrary in connection with
the offering.
 
 
 
 

--------------------------------------------------------------------------------

 
(iv)           The Shares have not been registered under the Securities Act of
1933 (the “Securities Act”) or the securities or blue sky laws of any state or
jurisdiction in reliance upon exemptions therefrom for nonpublic offerings. The
Purchaser understands that the Company has not agreed to register the Shares for
distribution in accordance with the provisions of the Securities Act or any
state securities or blue sky laws, and that the Company has not agreed to comply
with any federal or state exemption for the resale of the Shares.  The Company
is under no obligation to register the Shares on behalf of the Purchaser or to
assist the Purchaser in complying with any exemption from registration.  The
Purchaser understands further that any assignment, sale, transfer, exchange,
pledge or other disposition of the Shares, in whole or in part, may be made only
if registered under the Securities Act or applicable securities or blue sky laws
or if, in the opinion of the Company, an exemption from such registration is
available.


 (v)           The Purchaser acknowledges that the Company’s common stock is
registered pursuant to Section 12(g) of the Securities Exchange Act of 1934 (the
“Exchange Act”) and, in making a decision to purchase the Shares, the Purchaser
has relied solely on the information in the Company’s filings with the
Securities and Exchange Commission (the “SEC”) that are available to any member
of the public on the EDGAR database maintained by the SEC at www.sec.gov. The
Purchaser also acknowledges that it has been provided with additional nonpublic
information regarding the Company by the Company’s management (the “Confidential
Information”).  The Purchase acknowledges the confidential nature and
competitive value of the Confidential Information and agrees to receive, hold
and treat all Confidential Information as secret and confidential, will use all
reasonable efforts to safeguard the confidentiality of the Confidential
Information, and will not disclose to any person any portion of the Confidential
Information. The Purchaser, or the Purchaser’s advisor, has carefully reviewed
such information that the Purchaser considers necessary or appropriate to
evaluate the merits and risks of a purchase of the Shares, and has had the
opportunity to ask questions of and receive answers from representatives of the
Company regarding the Company and the Shares.  No representations or warranties
have been made to the Purchaser, or anyone acting on the Purchaser’s behalf, by
the Company with respect to the proposed business of the Company, the financial
condition of the Company and/or the economic or other consequences of an
investment in the Company.  Purchaser acknowledges that it is aware of its
responsibility under the federal securities laws with respect to purchasing or
selling securities of a company about which Purchaser has material nonpublic
information and agrees that it will neither use, nor cause any third party to
use, any information in contravention of such securities laws or any rules or
regulations promulgated thereunder.
 
(vi)          The Purchaser acknowledges that its right to purchase the Shares
from the Company is subject to the non-dilution rights afforded to certain
stockholders of the Company (the “Investors”) pursuant to Section 6.01 of  the
Securities Purchase Agreement, dated as of November 13, 2012, by and between the
Company and the stockholders identified therein (the “Securities Purchase
Agreement”), a copy of which has been provided to the Purchaser.  The
Purchaser  acknowledges that, as a result of the exercise of non-dilution rights
by Investors, the number of Shares that the Company is obligated to sell to the
Purchaser  pursuant to this Agreement shall be reduced and that the Purchaser
shall remain obligated to purchase the remaining Shares, if any, after such
reduction due to the exercise of non-dilution rights by the
Investors.  Notwithstanding the foregoing, Purchaser understands that, in the
event that any Investor exercises its non-dilution rights under Section 6.01 of
the Securities Purchase Agreement, the Company will use commercially reasonable
efforts to issue the number of Company securities that would otherwise be
issuable to such Investor in a subsequent private placement offering in order to
enable the Purchaser to purchase the full number of Shares indicated on the
signature page hereto.


 
 

--------------------------------------------------------------------------------

 
3.           Representations and Warranties.  The Purchaser hereby represents
and warrants for the benefit of the Company as follows:


(i)           The Purchaser is an “accredited investor,” as that term is defined
in the Securities and Exchange Commission’s Regulation D under the Securities
Act.


(ii)          The Purchaser is acquiring the Shares for investment, solely for
Purchaser’s own account, not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in any Securities so acquired.


(iii)         The Purchaser has made no contract, undertaking, agreement or
arrangement, and has no plan to enter into any contract, undertaking, agreement
or arrangement, to assign, sell, transfer, exchange, pledge or otherwise dispose
of the Shares to any other person or entity.


(iv)          The Purchaser’s overall commitment to investments, including but
not limited to the Shares, that are not readily marketable is not
disproportionate to the Purchaser’s net worth.


(v)           The Purchaser has the financial means to make the investment, has
adequate net worth and means of providing for current needs and personal
contingencies, has no need for liquidity in the Purchaser’s investment and can
bear the economic risk of the Purchaser’s investment in the Company, including
but not limited to the risk of losing the Purchaser’s entire investment.  The
Purchaser’s financial condition is such that the Purchaser has no present need
and contemplates no future need to dispose of any portion of the Purchaser’s
investment in the Company to satisfy any existing or contemplated undertaking,
need or indebtedness, and the Purchaser can hold the Shares for an indefinite
period of time.


4.           Indemnification.  The Purchaser understands and acknowledges that
the Company is relying on the representations, warranties, acknowledgments,
covenants and agreements made by the Purchaser in this Agreement. The Purchaser
agrees to indemnify and hold harmless the Company, its directors, officers and
affiliates, and anyone acting on behalf of the Company, from and against all
damages, losses, costs and expenses (including reasonable attorneys’ fees) that
they may incur by reason of the Purchaser’s failure to fulfill any of the terms
or conditions of this Agreement, or by reason of any breach of the
representations, warranties, acknowledgments, covenants and agreements made by
the Purchaser in this Agreement or in any other document provided by the
Purchaser to the Company in connection with the offering of the Shares.
 
 
 

--------------------------------------------------------------------------------

 
5.           Miscellaneous.


(i)           The Purchaser agrees not to transfer or assign this Agreement, or
any interest of the Purchaser herein, and further agrees that the transfer or
assignment of the Shares acquired pursuant hereto shall be made only in
accordance with this Agreement and all applicable laws.


(ii)          This Agreement constitutes the entire agreement among the parties
hereto with respect to the Purchaser’s subscription for the Shares and may be
amended only in writing executed by the parties.


(iii)         All representations, warranties, covenants and agreements
contained in this Agreement and any further agreements made by the Purchaser
hereunder shall survive the acceptance of any subscription by the Company and
the issuance of the Shares to the Purchaser.


(iv)          This Agreement shall be construed in accordance with the laws of
the State of Illinois, without regard to principles of conflict of laws.




[Remainder of page intentionally blank]
 
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned has executed and sealed this Subscription
Agreement  this _____ day of _______________, 20___.





     
Name of Purchaser
 
 
 
Street
Name and title of authorized officer (if Purchaser is a business entity)
 
 
 
City                                   State                      Zip
Signature
 
 
   

 
 
 
 
    x   $1.00  
   = $
Number of Shares
       
Total Purchase Price


 

 
ACCEPTED  BY COMMUNITY FINANCIAL SHARES, INC.:
 
     
Signature
 
Date
 
 
 
 
Name                                                Title
 